 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      LEON EUGENE MORRIS,                         Case No. 1:19-cv-00205-SKO (PC)
 9
                          Plaintiff,              FINDINGS AND RECOMMENDATIONS TO
10                                                DENY PLAINTIFF’S APPLICATION TO
              v.                                  PROCEED IN FORMA PAUPERIS
11
      NAGALAMA, et al.,                           (Docs. 1, 2)
12
                          Defendants.             TWENTY-ONE (21) DAY DEADLINE
13
                                                  Clerk’s Office to Assign a District Judge
14
     I.     INTRODUCTION
15
            Plaintiff, Leon Eugene Morris, is a state prisoner proceeding pro se in this civil action
16
     under 28 U.S.C. § 13423(a) and 42 U.S.C. § 1983, which he filed on February 13, 2019. Plaintiff
17
     filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 along with the
18
     Complaint. (Doc. 2.) Plaintiff’s application should be DENIED because Plaintiff has three
19
     strikes under § 1915, and his allegations fail to show that he is in imminent danger of serious
20
     physical injury. In general, the denial of in forma pauperis status results in dismissal without
21
     prejudice to refiling on prepayment of the filing fee. However, this action should be dismissed
22
     with prejudice as it is barred by the statute of limitation because it is based on events that
23
     occurred in 2009 and 2010.
24
     II.    THREE-STRIKES PROVISION OF 28 U.S.C. § 1915
25
            28 U.S.C. § 1915 governs proceedings in forma pauperis. “In no event shall a prisoner
26
     bring a civil action . . . under this section if the prisoner has, on 3 or more prior occasions, while
27
     incarcerated or detained in any facility, brought an action or appeal in a court of the United States
28

                                                        1
 1
     that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
 2
     which relief may be granted, unless the prisoner is under imminent danger of serious physical
 3
     injury.” 28 U.S.C. § 1915(g).
 4
     III.      DISCUSSION
 5
               The Court may take judicial notice of court records. United States v. Howard, 381 F.3d
 6
     873, 876 n.1 (9th Cir. 2004). Here, judicial notice is taken of orders issued by the Ninth Circuit,
 7
     finding that Plaintiff had three strikes under section 1915: Leon Morris v. C. Green, 9th Cir. No.
 8
     16-17356 order issued on December 21, 2017, Doc. No. 18; and Leon Morris v. C. Richards, et
 9
     al., 9th Cir. No. 17-15193 ordered issued on September 15, 2017, Doc. No. 19. These orders were
10
     issued over a year before Plaintiff filed this action on February 13, 2019. Thus, Plaintiff is
11
     subject to 28 U.S.C. § 1915(g) and is precluded from proceeding in forma pauperis in this action
12
     unless, at the time the Complaint was filed, he was under imminent danger of serious physical
13   injury.
14             The Court has reviewed Plaintiff’s Complaint in this action and finds that he does not
15   meet the imminent danger exception. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir.
16   2007). When Plaintiff filed this action, he was housed at California State Prison, Corcoran
17   (“CSP-Cor”). (See Doc. 1, p. 1.) However, the Complaint contains allegations regarding
18   incidents that occurred at California State Prison, Sacramento (“CSP-Sac”). Plaintiff does not
19   state any allegations of similar wrongdoing at CSP-Sac and was not in imminent danger of
20   serious physical injury at the time he filed suit. Andrews v. Cervantes, 493 F.3d 1047, 1056-57
21   (9th Cir. 2007). Thus, Plaintiff is precluded from proceeding in forma pauperis in this action.
22             Not only should Plaintiff’s motion to proceed in forma pauperis be denied, but this action
23   should be dismissed with prejudice as barred by the statute of limitations. Plaintiff begins his
24   statement of claim by alleging that “[i]n 2009 and 2010, defendants colluded and conspired in a
25   campaign of retaliation against plaintiff for exercising the right to file 602 staff complaints,
26   writing the warden, internal affairs in Sac (sic), Judge Thelton Henderson and Mr. Kelso the
27   federal medical receiver. Defendants further demonstrated clear deliberate indifference to
28

                                                        2
 1
     plaintiffs serious medical and mental health needs.” (Doc. 1, p. 4.) Plaintiff then describes events
 2
     surrounding a 2010 hunger strike (id., pp. 4-5); difficulties obtaining orthopedic shoes and pain
 3
     medication in 2009 after he filed separate inmate appeals against Dr. Nagalama and Dr. Vu (id.,
 4
     pp. 6-8); and being told, in May of 2009, by Sergeant Dragash (who was investigating an inmate
 5
     appeal Plaintiff filed against Sergeants Turner and Whitted) that Sergeants Turner and Whitted
 6
     “would be after Plaintiff if he did not stop filing 602s and writing the warden,” after which
 7
     Plaintiff saw Sgt. Turner who called Plaintiff a “piece of shit” and told Plaintiff “now write and
 8
     tell the warden that” (id., p. 8).
 9
             The applicable statute of limitations commences to run upon accrual of the plaintiff’s
10
     claim, i.e. when he knows or has reason to know of the injury that is the basis of his action,
11
     Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009), which is normally on the date of injury,
12
     Ward v. Westinghouse Canada, Inc., 32 F.3d 1405, 1407 (9th Cir.1994). Actions under section
13   1983 fall under the limitations period from the forum state’s statute of limitations for personal
14   injury torts, see Wallace v. Kato, 549 U.S. 384, 387 (2007), which is two years in California, see
15   Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004); Cal. Civ. Proc. Code § 335.1.
16           The two-year statute of limitations period is tolled for two years if the plaintiff is a
17   prisoner serving a term of less than life—which gives such prisoners effectively four years to file
18   a federal suit. See Cal. Civ. Proc. Code § 352.1(a); Azer v. Connell, 306 F.3d 930, 936 (9th Cir.
19   2002) (federal courts borrow the state’s California’s equitable tolling rules if they are not
20   inconsistent with federal law). Although the term of Plaintiff’s sentence is not known, the
21   limitations period for his claims would not be different if he were serving a term of life with the
22   possibility of parole, as that is considered a term of less than life. Martinez v. Gomez, 137 F.3d
23   1124, 1126 (9th Cir. 1998). Further, in California “[l]imitations are tolled during period of
24   imprisonment of persons sentenced to life imprisonment.” Cal. Civ. Proc. Code § 352.1, note
25   (West Ann. 2017) (2. Construction and application) (citing Grasso v. McDonough Power Equip.,
26   264 Cal.App.2d 597, 601 (1968) (dismissal reversed on demurrer based on statute of limitations
27   of action brought by inmate sentenced to a life term approximately nine years after precipitating
28

                                                        3
 1
     incident)); see also Brooks v. Mercy Hosp., 1 Cal.App.5th 1, 6-7 (2016) (finding “. . . Grasso
 2
     remains good law.”) Thus, without knowing his sentence, Plaintiff had a minimum of four years
 3
     from the date of the incidents at issue to file suit. Accordingly, because this action is based on
 4
     events that occurred in 2009 and 2010, it should be dismissed with prejudice since it is barred by
 5
     the statute of limitations.
 6
     IV.      CONCLUSION and RECOMMENDATION
 7
              Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s application to
 8
     proceed in forma pauperis, filed on February 13, 2019, (Doc. 2), be denied and this action be
 9
     dismissed with prejudice because it is barred by the statute of limitations.
10
              The Clerk’s Office is directed to assign a district judge to this action.
11
              These Findings and Recommendations will be submitted to the United States District
12
     Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
13   twenty-one (21) days of the date of service of these Findings and Recommendations, Plaintiff
14   may file written objections with the Court. The document should be captioned “Objections to
15   Magistrate Judge’s Findings and Recommendations.” Plaintiff’s failure to file objections within
16   the specified time may result in the waiver of his rights on appeal. Wilkerson v. Wheeler, 772
17   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
18

19   IT IS SO ORDERED.

20   Dated:     February 14, 2019                                    /s/   Sheila K. Oberto            .
21                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                         4
